Opinion issued March 26, 2007

 
 







In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00201-CV



IN RE 3M COMPANY, Relator



Original Proceeding on Petition for Writ of Mandamus 



MEMORANDUM OPINION

	By petition for writ of mandamus, relator 3M Company complains of three
orders, namely, "Defendant's Verified Fact Sheet," "Amended Protective Order
Concerning Confidential Documents and Information," and "Case Management
Order," signed by respondent, the Honorable Tracy Christopher, presiding judge of
the 295th Judicial District Court, who has been appointed to preside over pretrial
matters in the silica multidistrict litigation. (1)
  We deny the petition for writ of
mandamus.

PER CURIAM



 
Panel consists of Justices Taft, Nuchia, and Higley.

1. 	The underlying matter is In re Silica Product Liability Litigation, master
docket no. 2004-70000 (295th Dist. Ct., Harris County, Tex.).